Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action responsive to applicant’s amendment of 2/9/2022.  Claims 1-13 are pending and rejected. 

Priority
	Applicant’s claim of priority to application as a national stage entry of PCT/JP2017/019605 with International Filing Date: 05/25/2017 which claims foreign priority to 2016-214385, filed 11/01/2016 in Japan is acknowledged. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1 and 6-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershlovitz et al.  (US 20100094496) in view of Ishibashi (US20110257879) wherein Hershlovitz et al. teaches:		 
(re: cl 1) An information processing device comprising a CPU for acquiring device-related information on a moving object (#105; ¶102; ¶115-position communicated intra-vehicular)
in which a mounted energy supply unit serving as an energy supply unit for supplying energy to a power source (#104-battery packs; ¶100)

and the cpu selecting a facility recommended to perform replacement of the energy supply unit out of facilities that store a stored energy supply unit serving as an energy supply unit replaceable with the mounted energy supply unit (¶175; #322 selects station within range),
generates, after the selection of the facility, a route information for the CPU to perform route quidance to the one or more facilities selected (¶16-“a route from the current location of the at least partially electric vehicle to the battery service station is generated and is added to the energy plan” ; ¶20-“ route includes stops at the battery service stations in the energy plan. The route is added to the energy plan.”; ¶185-If there are more battery service stations in the list of waypoints (626, yes), the energy-aware navigation module 332 determines (628) a route from the previous battery service station to a next battery service station in the list of waypoints. The energy-aware navigation module 332 then returns to step 622. If there are no more battery service stations in the list of waypoints (626, no), the energy-aware navigation module 332 determines (630) a route from the last battery service station to the destination and adds (632) the route to the energy plan. “);
and that are able to replace the mounted energy supply unit with the stored energy supply unit (¶176-battery exchange station),
wherein the device-related information includes information on a residual quantity of the mounted energy supply unit (¶174-selects station within range of current battery charge)
and information on a load that is provided to the moving object and is driven upon reception of supply of energy from the mounted energy supply unit (¶175; #322 selects station within range)

Ishibashi teaches what Hershlovitz et al. lacks of: 
determines, after the selection of the facility, whether control of the load is necessary so that the moving object reaches the selected facility (¶77 -determines whether there is sufficient energy to reach destination),
generates a load control information and for controlling the load so that energy consumed by the load is reduced when it is determined that the control of the load is necessary (¶77-determines what load control countermeasures are needed to get vehicle to destination). 
It would have been obvious at the effective time of the invention for Hershlovitz et al. to determine whether load control is necessary to make it the vehicle facility to adjust the load to get to the destination as taught by Ishibashi.


Hershlovitz et al. teaches: 
(re: cl 6) the CPU estimates a timing at which the replacement of the energy supply unit is performed at the selected facility,
 and before the estimated timing, transmits, to the management device (¶108-estimates reservation time and charge or exchange times)
Ishibashi teaches what Hershlovitz et al. lacks of: 
control data for instructing the management device to make a residual amount of a predetermined stored energy supply unit equal to the target value (¶77-determines what load control countermeasures are needed to get vehicle to destination; ¶.61-selects route based on energy necessary to reach destination). 
It would have been obvious at the effective time of the invention for Hershlovitz et al. to adjust the residual amount of energy in reserve by adjusting the load to get the vehicle to a facility without stranding it short as taught by Ishibashi.

Hershlovitz et al. teaches:
(re: cl 7) wherein the device-related information includes information on a position of the moving object, and the CPU selects the facility based on the device-related information while reflecting relationship between the position of the moving object and a position of the facility (¶165 compares range of onboard batteries to distance to nearest).

(re: cl 8) the CPU selects the facility as the facility is closer to the position of the moving object. (¶319-selects closest station).

(re: cl 9) The information processing device according to claim 1, wherein the device-related information includes information on a route on which the moving object travels up to a destination, and based on the device-related information, the CPU selects the facility while reflecting the route up to the destination. (¶174-selects station within range of current battery charge; ¶175; #322 selects station within range; ¶134-selects suitable station and route based on battery module).

(re: cl 11) The information processing device according to claim 9, wherein the device-related information includes information on a residual quantity of the mounted energy supply unit, and the control unit transmits the control data to the device mounted in the moving object when it is determined that control of the load is necessary so that the moving object reaches the facility (¶57-transmits charge level to a server);
and the wherein-the control unit the CPU selects one or more facilities at which replacement of an energy supply unit is performed up to the destination so that the moving object reaches the destination without causing shortage of the residual quantity of the mounted energy supply unit (¶108),
schedules a route reaching the destination via the selected one or more facilities (¶134-135),
and transmits information indicating the scheduled route to an external device (¶237- transmits route to server; ¶111-transmits info to station; ¶115-transmits to other vehicle components).

(re: cl12) The information processing device according to claim 9, wherein-the control unit the CPU manages status of utilization of the facility, and selects the facility while reflecting the status of utilization of the facility. (¶192-status of facility; ¶300 status of network and facilities).

(re: cl 13) The information processing device according to claim 1, wherein the moving object is a vehicle vehicle confiqured for transporting a user (electric vehicle #102 fig. 1- standard passenger vehicle configuration; ¶151-user may be a driver) and traveling with energy supplied by the mounted energy supply unit (¶98 – battery packs #104).

3.	Claim(s) 2-4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershlovitz et al.  (US 20100094496) in view of Ishibashi (US20110257879) in further view of Gutman (US20120173134) wherein Hershlovitz et al. in view of Ishibashi teaches the elements discussed previously and Gutman teaches what Hershlovitz et al. lacks of::
(re: cl 2) wherein a residual quantity of the stored energy supply unit is managed by a management device so as to be within a predetermined range during storage of the stored energy supply unit in the facility (¶560-specifies partial charge amount needed)
and when the facilities are selected wherein-the contro! unit the CPU transmits, to the management device, control data for instructing the management device to cause a residual quantity of a predetermined stored energy supply unit out of the stored energy supply units stored in the selected facilities to be equal to a target value over the predetermined range (¶569-
	It would have been obvious at the effective time of the invention for Hershlovitz et al. to manage and select and reserve swappable battery supplies at sufficient charge level to reach the next waypoint get the vehicle through the next non-stranding increment on its route as taught by Gutman.

Hershlovitz et al. teaches:
(re: cl 3) wherein after the selection of the facility, the control unit the CPU transmits, to the management device for managing the stored energy supply unit of the selected facility, reservation control data for instructing the management device to reserve use of the stored energy supply unit (¶ 57-charge level to server;
¶62 position to server; ¶109 –reservation via for facility).
Ishibashi teaches what Hershlovitz et al. lacks of: 
and determines whether control of the load is necessary so that the moving object reaches the facility after the reservation control data is transmitted. ¶77 –determines if energy and usage within range of facility and what corrective load adjustments are necessary; ¶61- selects route based upon available battery reserve).
It would have been obvious at the effective time of the invention for Hershlovitz et al. to determine whether it is necessary to control the load to get the vehicle at  the vehicle facility as taught by Ishibashi.

Ishibashi teaches what Hershlovitz et al. lacks of:

	It would have been obvious at the effective time of the invention for Hershlovitz et al. to have separate load and control from the propulsion to provide flexibility for extending range when beyond normal operating ranges as taught by Ishibashi.

Gutman teaches what Hershlovitz et al. lacks of:
 (re: cl 10) wherein the control unit preferentially selects the facility as the facility causes a smaller delay in an arrival timing of the moving object at a destination (¶27- estimating travel time ; ¶30-status of station ; ¶ 35-charge time ; ¶38 travel time to station),
wherein the control unit preferentially selects the facility as the facility causes a smaller delay in an arrival timing of the moving object at a destination (battery swap time cost –¶539,;  ¶539-battery swap time cost, partial cost time; ¶548 –recharge time cost, swap time cost; Cl7 selects based on minimizing cost).
It would have been obvious at the effective time of the invention for Hershkovitz et al. to select a facility based on minimal delay at destination and minimal travel time to station to get the user to his destination quickest as taught by Guttmann.

4.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being patentable over Hershkovitz et al.  (US 20100094496) in view of Ishibashi (US2011257879A1) in further view of Forbes, JR. (US20140277788) wherein Hershlovitz et al. in view of Ishibashi teaches the elements previously discussed and Hershlovitz et al. teaches:

Ishibashi teaches what Hershlovitz et al. lacks of: 
and the CPU transmits the control data to the device mounted in the moving object when it is determined that control of the load is necessary so that the moving object reaches the facility (¶77-controls loads locally on vehicle from vehicle by shutting down loads; 61-control load via route selection).  
It would have been obvious at the effective time of the invention for Hershlovitz et al. to control the vehicle load to get the vehicle at the vehicle facility by adjusting the magmitude of the load to get to the destination as suggested by Ishibashi.
Ishibashi suggests a server can remotely communicate with a device for controlling the load (¶56-selects and communicates a route from a remote server on getting the vehicle to a station of which a route effects the propulsion load of the vehicle). 
Forbes, JR teaches what Hershlovitz et al. lacks of: server can remotely communicate with a device for controlling the load (¶57- server transmits to local unit to reduce power).
It would have been obvious at the effective time of the invention for Hershlovitz et al. to control the onboard load remotely from the server as a server can factor conditions not immediately proximate the mobile device and has higher processing capability as taught by Forbes, JR.. 

Response to Amendments/Arguments
	Applicant’s amendment was satisfactory in overcoming the rejections under 35 USC 112 (b) and (d). 
Applicant’s amendment was insufficient and arguments unpersuasive in overcoming the prior art rejection.  Hershlovitz et al. teaches: the navigation system determining a route to a battery service station (¶16, ¶20 routes to battery service station; ¶151) the Navigation system has new has a CPU (Cpu #302 – ¶124), and the navigation system I mounted in a vehicle (#332 fig 3. ¶124).  Also, Hershlovitz et al. teaches the vehicle is configured for transporting a user (electric vehicle #102 fig. 1- standard passenger vehicle configuration; ¶151-user may be a driver), transmits, to a device mounted in the moving object, contro! data including the route information and the load control information.  (¶124-“the energy-aware navigation module 332 determines routes 336 based on the destinations 334 and the current location 324 and displays graphical representations of destinations, routes, battery service stations, etc., on maps 338 displayed on a display device of the electric vehicle 102 (e.g., the display device 306); [0135] the energy management module 340 that provides commands to the controller/ECU of the electric vehicle via the controller/ECU module 328 based at least in part on battery status data received from the BMS module 320,”).
In addition to the primary reference teaching the new elements, Ishibashi also teaches navigation control unit teaching route control to the battery service station in the vehicle (#100, ¶36) and that the control unit includes a CPU (¶46).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR

PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655